Citation Nr: 1145638	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection or VA outpatient treatment for filling, root canal, and crown, tooth number 18.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for dental condition, tooth number 18.


FINDING OF FACT

The Veteran filed a claim more than 180 days after discharge from service seeking entitlement to service connection based on the failure to receive appropriate care for a carious tooth during service.


CONCLUSION OF LAW

Entitlement to service connection or VA outpatient treatment of a carious tooth is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to claims based on dental conditions.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

In his claim, notice of disagreement, and substantive appeal, the Veteran explained that X-rays during service showed a cavity in tooth 18, but it was not treated, resulting in a large cavity that was treated post service with root canal and a crown.  Although the Veteran's claim was one for compensation based on entitlement to service connection, a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In either case, the claim must be denied as a matter of law.

The claim for compensation based on entitlement to service connection for treatment of tooth number 18 must be denied as a matter of law because 38 C.F.R. § 3.381(a) specifically provides that treatable carious teeth, e.g., a tooth with a cavity, "will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment."  Thus, to the extent that the Veteran seeks service connection for the purposes of compensation, his claim must be denied as a matter of law pursuant to 38 C.F.R. § 3.381(a).

As to the claim for VA outpatient dental treatment, even if a Veteran has a dental disability shown to have been in existence at the time of discharge or release from active service, outpatient dental treatment is authorized only if an application for treatment is made within 180 days after such discharge or release.  38 C.F.R. § 17.161(b)(1)(i)(B).  The Veteran's DD Form 214 reflects that he was discharged from service in June 2007.  His dental claim was filed in April 2009.  Thus, to the extent that the Veteran's claim is construed as one seeking outpatient dental treatment, this claim was filed more than 180 days after discharge from service and must therefore be denied as a matter of law under 17.161(b).

For the foregoing reasons, the Veteran's claim relating to filling, root canal, and crown, tooth number 18, whether considered a claim for entitlement to service connection or a claim for VA outpatient dental treatment, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection or VA outpatient treatment for filling, root canal, and crown, tooth number 18, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


